Citation Nr: 0803941	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to rating in excess of 40 percent for 
osteoarthritis of the lumbar spine with radicular pain in the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in August 2007.  The record reflects that he 
was properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.

In January 2008, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his service-connected back disability 
is more severe than contemplated by the currently assigned 40 
percent rating.  In this regard, the Board notes that the 
March 2006 VA examination report indicates that the veteran 
complained of a shooting pain from his back down his legs to 
his knees.  Physical examination revealed positive straight 
leg test and slowed/sluggish reflexes.  This examination 
report does not sufficiently address the veteran's radicular 
symptoms.  Therefore, a new VA examination is warranted, 
including neurological evaluation, to adequately address the 
claim.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for his lumbosacral 
osteoarthritis.  After securing the 
necessary release, the RO/AMC should 
obtain these records.

2.  The RO/AMC should schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the current severity of his 
osteoarthritis of the lumbosacral spine 
and the extent of his radicular symptoms.  
The claims folder must be made available 
to and reviewed by the examiner.  

The examiner(s) should describe all 
symptomatology relate to his 
osteoarthritis of the lumbosacral spine, 
to include orthopedic and neurological 
symptoms.  Any indicated testing, 
including range of motion and a motor and 
sensory evaluation, should be 
performed.   

If intervertebral disc syndrome is 
diagnosed and is deemed related to the 
service connected osteoarthritis of the 
lumbosacral spine, the examiner(s) should 
assess the frequency and duration of 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by 
a physician and treatment by a 
physician).  

3.  In the event that the veteran does 
not report for any ordered examination, 
documentation should be obtained which 
shows that the notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  

4.  Then, the RO/AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



